DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al (WO 2017/030580 A1) in view of Tombs et al (US Patent 8,023,846 B2).
With regard to claim 1: Nelson discloses a liquid electro-photographic (LEP) printing system (see ¶0005) comprising: a binary ink developer assembly 104 which includes a plurality of members including a first member and a second member that are arranged to generate an electric field therebetween (see ¶0007: Nelson includes a plurality of members which define a flow path for the fluid and which are arranged to generate an electric field between each other, including electrodes 110, 112 and developing roller 114 all of which are set to certain potentials during operation); a power supply arrangement to continuously provide a supply of voltages during a print operation and which includes switching circuitry to switch the supply of voltages supplied to the parts of the developer assembly to control the attraction and repulsion of charged particles in the developer to the developing roller (see system diagram in Figure 5, showing power supply and voltage control system, and timing diagrams of Figure 4A which includes a printing operation period 404 during which time voltages are 
Nelson does not disclose that the printing system is configured such that the first member has a plurality of segments and that the switching arrangement is configured to control and switch the supply of voltages to the segments on an individual segment basis to go between a first voltage and a second voltage, the first voltage causing attraction of the developer particles to a segment and the second voltage causing developer particles to be repelled from the segment, with the controller controlling the timing of the switching of individual segments.
Tombs teaches a configuration for controlling coating of members in an electrophotographic system which involves dividing the developing roller of the system into a plurality of segments and selectively applying voltages to those segments in order to control the adhesion of developer to the developing roller along the axial length of the developing roller. Tombs discloses using such a roller as the developing roller of an imaging station and teaches that using such a roller allows for the system to selectively control the regions which are exposed to development, see column 4 lines 20-29; column 5 lines 5-25; and column 6 lines 23-35.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the developing roller of Nelson (which corresponds to the first member as claimed) to be segmented in the axial direction with segments being individually controllable such that the voltage applied to each segments controls the adhesion or repulsion of toner onto the developing roller in order to have the developing roller be controllable to only present developer to sections of the image carrier which require development. 
With regard to claim 2: The first member of Nelson (and the combination) is a developer roller.
With regard to claim 3: Nelson indicates that the control of the various charged elements in an LEP system should take into consideration the switching speed of the various elements, see ¶0025 and ¶0035.  This is taught as being done to improve the cleaning performance of the system, in contrast to simply immediately switching off all electrodes simultaneously (see ¶0025).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the combination to control the timing of the switching of voltages for the individual segments of the developing roller based on the speed at which the switching arrangement can perform that change without causing the defects associated with changing voltages instantaneously. 


Allowable Subject Matter
Claims 7-10 are allowed.
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claims 4-5: The prior art does not teach a configuration in which both first and second members are segmented as claimed, with the segments of the second member receiving supply of third and fourth voltages.
With regard to claims 7-10: The prior art does not teach a configuration in which control is performed to determine the activation timing of a segmented portion of a developer assembly for an LEP system as claimed.  The closest prior art are systems such as that of Kim (KR 19990010695 A) or Larsson (US Patent 5,036,341) which include an array of developing electrodes that are selectively activated to generate a pattern on a transfer roller which is then transferred to a media.  The timing of the activation of individual segments is performed based on image data, and in a multicolor system would require separation of incoming image data into colors and activation based on the width direction separation of those colors to ensure that the final registration of the image is proper.  Critically however these systems are not “electrophotographic” systems, and cannot be considered as such because they do not use light to change the charge distribution on a photosensitive member.
More generally with regard to the state of the prior art: While it is known to adjust the activation of fixing heating segments based on analyzed image data, see for example Nomura et al (US Patent 10,254,689 B2), it is significantly less common to 
There do exist developing rollers which have segmented electrodes, as in Teraoka (JP 2007-025693 A) and Kobayashi (US 4,291,643) but these do not have structure corresponding to a second member as claimed and are not controlled based on image data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cohen et al (WO 2018/177539 A1) discloses a segmented electrode in a developer which matches aspects of the claimed invention, but is readily apparent from the inventorship of the document that Cohen is a grace period inventor disclosure and falls under the exception of 35 U.S.C. 102(b)(1)(A), see MPEP 2153.01(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON W RHODES, JR/Examiner, Art Unit 2852